Appellant files an able motion for rehearing presenting only the question of the insufficiency of the testimony. We have carefully examined the facts in the light of the numerous authorities cited in appellant's motion. The still and other paraphernalia accompanying it which was found by the officers, would appear to have required quite a length of time to have installed same. Appellant defended on the idea that he had only been in the tent which was discovered by the officers not very far from the still, for a few days, at the time of the raid. In addition to the fact that the officers said appellant and the other occupants of the tent fled precipitately before any alarm was given or any shots were fired, and in addition to the further fact that the officers said some of the materials found by them at the tent occupied by appellant were of the kind and character of which the mash in the vats at the still, was composed, — the officers also testified *Page 359 
that around said tent occupied by appellant and his companions there were found many cans, egg-shells, potato peelings, etc., indicating that the tent had been at the place a much longer time than a few days as testified to by appellant. One of the officers said there were more than one hundred cans lying just over the edge of the creek bank, and at least a peck of egg-shells and potato peelings that were so dried that they crumbled in the hands, etc. etc. The evidence of the finding of another camp site not far from the still, was very slight, there being no signs of any tent having been up at said place. We believe that this case was properly decided in the original opinion.
The motion for rehearing will be overruled.
Overruled.
HAWKINS, J., absent.